SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

168
CA 11-01788
PRESENT: SMITH, J.P., SCONIERS, GORSKI, AND MARTOCHE, JJ.


CORNELL DAVIS, JR., CLAIMANT-RESPONDENT,

                      V                                          ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(CLAIM NO. 114998.)
(APPEAL NO. 1.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MULDOON & GETZ, ROCHESTER (JON P. GETZ OF COUNSEL), FOR
CLAIMANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Renee Forgensi
Minarik, J.), entered February 2, 2010. The order, among other
things, granted claimant’s motion for partial summary judgment on the
issue of liability.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court